Title: To George Washington from Colonel Stephen Moylan, 2 June 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 2d June 1778
                    
                    Lt Colonel White deliverd me the inclosed and at the Same time informd me that there was a Large quantity of flour in a Store at Brunswick designed for the prisoners, which Lays exposed to the mercy of the enemy, the Shalop which was employed to carry it to New york is also full, having been Sent back with her Cargo, the Commanding Officer declareing that no intercourse whatsoever will be admitted, until General Winds delivers up a deserter from one of the Jersey Batallions who Came out under the Sanction of a flag.
                    Mr Moore has instructions to Call on General Green with an officer from each of the other Regiments to Select Such horses, as are fit for the Cavalry, out of those purchasd by the State of Pensilvania, he is also to proceed to Baltimore, in order to forward the Arms, and Sadlery preparing there, for this last purpose it will be absolutely necessary,  that he Shoud be furnishd either with money or a Credit on that State, the great want of these necessary articles in the Brigade, obliges me to trouble your Excellency on this occasion, and to request that you will Supply him. I have the honor to be Dear Sir your most ob. H. Servant
                    
                        Stephen Moylan
                    
                